Citation Nr: 0904362	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for aplastic anemia, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kimberly B. Dale, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1953 to November 
1956, and from April 1959 to June 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision that, in 
pertinent part, denied service connection for aplastic 
anemia.  The Veteran timely appealed.

In August 2008, the Veteran testified during a video 
conference hearing before the undersigned.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; 
hence, he is presumed to have been exposed to Agent Orange in 
service.

2.  The evidence supports a link between currently diagnosed 
aplastic anemia and active service.


CONCLUSION OF LAW

Aplastic anemia was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

II.  Analysis 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that service connection is warranted on 
the basis that his current aplastic anemia is the result of 
exposure to herbicides in service.  He served in Vietnam from 
July 1966 to June 1967.

VA regulations provide that, if a Veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of  38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acne form diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia (CLL), multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all Veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era Veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303. 

Aplastic anemia is not among the diseases presumed to be 
associated with Agent Orange exposure.  Thus, notwithstanding 
the fact that the Veteran served in Vietnam during the 
Vietnam era and is presumed to have had Agent Orange 
exposure, service connection on a presumptive basis as due to 
Agent Orange exposure is not warranted.  As the record also 
reveals no evidence of complaints or diagnosis of, or 
treatment for, aplastic anemia during service or within the 
first post-service year, no other presumption applies.

Here, the Veteran reported several sores first appearing on 
his scalp in 1983; the sores appeared and then disappeared.  
In 2001, a medical examination revealed that the veteran's 
platelets were at an extremely low level; he was hospitalized 
and diagnosed with aplastic anemia.  Records reflect that, 
since 2001, the Veteran has been receiving weekly 
transfusions of platelets, plus other ongoing treatment.

In August 2006, the Veteran submitted an article entitled, 
"Cancers Linked to Water Navy Shipboard Vietnam," in 
support of his claim.

In August 2008, the Veteran testified that, in Vietnam, he 
was a patrol boat commander, and that during patrols, his 
unit would enter and search villages.  The Veteran also 
testified that the patrol boats received all supplies from a 
large ship anchored a mile off the base.  The large ship took 
in salt water, made it fresh, and then supplied the patrol 
boat units with drinking water.

The Board notes that service connection has already been 
established for diabetes mellitus Type II, as likely related 
to the Veteran's in-service herbicide exposure.  A VA 
examiner opined in January 2007 that the Veteran's aplastic 
anemia did not appear to be secondary to his diabetes 
mellitus, on the basis that the Veteran had undergone 
treatment for aplastic anemia prior to his developing 
diabetes mellitus.

A February 2008 medical opinion by the Veteran's primary care 
physician, Charles Davidson, M.D., indicates that the Veteran 
initially presented in February 2001 with bleeding, a rash, 
and thrombocytopenia.  The Veteran was referred to an 
oncologist, and diagnosed with aplastic anemia.  Dr. Davidson 
then opined that the Veteran's disease was caused by and 
consistent with his exposure to Agent Orange.  In support of 
the opinion, Dr. Davidson noted that Agent Orange was known 
to cause blood and bone disorders.  Dr. Davidson is board-
certified in family practice.

In essence, this medical opinion is probative on the question 
of nexus, and in support of the Veteran's claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

A second opinion was received in November 2008 from Amanda D. 
May, M.D., who is Chief of Hematology and Oncology at the VA 
Medical Center (VAMC) in Augusta, Georgia.  In Dr. May's 
opinion, the Veteran's aplastic anemia is likely the result 
of his in-service exposure to herbicides.  Dr. May supported 
the opinion by noting that development of aplastic anemia has 
been linked to many chemical agents such as insecticides, 
benzene, cytotoxic medications, and many other agents; and 
that exposure to herbicides has been indicated as a causative 
factor in other disorders of the bone marrow.  Dr. May added 
that because aplastic anemia is a primary disorder of the 
bone marrow, it follows that it too could be caused by the 
suspected agent.  There have been no direct studies looking 
at Agent Orange and aplastic anemia, as it is not a common 
occurrence and numbers are small both in the veteran 
population and civilian population.  The evidence reflects 
that Dr. May is a specialist in hematology and oncology.  The 
Board finds this medical opinion and evidence probative on 
the question of nexus and supportive of the Veteran's claim.  
Id.

In weighing the evidence of record, the Board has carefully 
considered the VA Secretary's notice in 72 Fed. Reg. 32395 
(June 12, 2007), in which it was determined that a 
presumption of service connection based on exposure to 
herbicides during the Vietnam Era is not warranted for any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  That 
determination was based upon a comprehensive review and 
evaluation of available literature that NAS (National Academy 
of Sciences) conducted in conjunction with its Update 2004 
report and prior NAS reports.  Id.  The scientific evidence 
continued to be too sparse to make a definitive conclusion 
regarding an association with exposure to Agent Orange and 
other particular diseases.  The Board notes that these 
findings simply provide support against a legal presumption 
of service connection.

Rather, here, the Board finds that an allowance is legally 
warranted based upon medical evidence showing that a primary 
bone marrow disorder resulting in disability is, in fact, 
causally linked to Agent Orange exposure.  See Brock, 10 Vet. 
App. at 162-64; Combee, 34 F.3d at 1044.  In essence, the 
evidence reflects that the veteran has aplastic anemia, that 
he is presumed to have had in-service Agent Orange exposure, 
and that the weight of the competent evidence supports a 
finding of a link between in-service Agent Orange exposure 
and aplastic anemia.  There are no medical opinions to the 
contrary.  

In view of the foregoing, the Board concludes that the 
criteria for service connection are met.  


ORDER

Service connection for aplastic anemia is granted.



____________________________________________
THOMAS J. DANNAHER
  Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


